

 LICENSE AGREEMENT


This License Agreement (“Agreement”) is made as of this 3rd day of September,
2009 (the “Effective Date”), by and between Cleveland BioLabs, Inc., a Delaware
corporation with its principal place of business at 73 High Street Buffalo, NY
14203, U.S.A. (“Licensor”) and Zhejiang Hisun Pharmaceutical Co., Ltd., a
corporation organized under laws of People’s Republic of China, with its
principal office at 46 Waisha Road Jiaojiang District, Taizhou City Zhejiang
Province (“Licensee”).


WITNESSETH


WHEREAS, Licensor is the assignee of certain patent applications (“Patents,” as
more fully defined below) related to Licensor’s drug candidate Protectan CBLB612
as developed by Licensor;


WHEREAS, Licensee wishes to obtain, and Licensor wishes to grant to Licensee and
its Affiliates (as defined below), an exclusive license in the Territory (as
defined below) under the Patents for the development and commercialization of
Licensed Products for the Field (as defined below); and


WHEREAS, Licensee and Licensor acknowledge that there is substantial additional
formulation and clinical work to be done in order to successfully develop and
commercialize the Licensed Products.


NOW THEREFORE, in consideration of the mutual obligations and promises as set
forth herein, the parties do hereby agree as follows:


1.            Definitions. As used in this Agreement, the following terms have
the following respective meanings:


“Affiliate” means any corporation, company, partnership, joint venture and/or
firm that controls, is controlled by, or is under common control of either party
hereto. For purposes of this definition, control shall mean direct or indirect
ownership of more than fifty percent (50%) of the stock or participating shares
entitled to vote for the election of directors (but only as long as such
ownership exists).


“Agreement” has the meaning ascribed to such term in the preamble.


“Confidential Information” means any and all information or data relating to any
Licensed Product(s) which a party (“Discloser”) directly or indirectly discloses
to the other party (“Receiver”), its employees or representatives, or is
conceived or reduced to practice during the Term by Discloser or its agents,
whether in writing, orally or by observation, including all scientific,
clinical, technical, commercial, financial and business information and
Know-How, and other information or data which are considered confidential in
nature by Discloser. The Confidential Information of Licensee shall also
include: (i) the fact that Licensee intends to develop, use or market any
particular product, process or system; and (ii) all information concerning the
business, products, marketing efforts, technology or finances of Licensee within
the Territory.  However, Confidential Information shall not include information
or any portion thereof which:


(a)           is known to Receiver at the time of disclosure and documented by
written records made prior to the date of this Agreement;


 
1

--------------------------------------------------------------------------------

 

(b)           is subsequently disclosed to Receiver without any obligations of
confidence by an unaffiliated third person who has not obtained it directly or
indirectly from Discloser and who has the right to make such disclosure;


(c)           becomes published or otherwise part of the public domain;


(d)           is independently developed by or for Receiver by person(s) having
no knowledge of or access to such information and without breach of any
confidentiality obligation as evidenced  by its written records; or


(e)           is required to be disclosed by legal, regulatory, statutory or
governmental process or authorities, provided in each case Receiver promptly
informs Discloser and uses its best efforts to limit the disclosure and to
maintain confidentiality to the maximum extent possible and permits Discloser to
attempt by appropriate legal means to limit such disclosure.


          The contents of the Exhibits to this Agreement shall constitute
Confidential Information.


“Confidentiality Procedures” has the meaning ascribed to such term in Section
8.3 of this Agreement.


“Deductions” has the meaning ascribed to such term in the definition of “Net
Sale” in this Section 1.


“Discloser” has the meaning ascribed to such term in the definition of
“Confidential Information” in this Section 1.


“Dispute” has the meaning ascribed to such term in Section 14.3.


“Effective Date” has the meaning ascribed to such term in the preamble.


“Field” means all human therapeutic, prophylactic, and diagnostic uses of
Licensed Products for cancer and other diseases.


“Improvement” means any addition, development, modification, enhancement and
adaptation that directly relates to or is used directly in connection with the
Patents or a Licensed Product.  Ownership of Improvements shall be as set forth
in Section 5.4.


“including” and its variants mean including without limitation.


“Indemnitees” has the meaning ascribed to such term in Section 7.1.


“Know-How” means any proprietary technology, information, methods of use,
processes techniques or ideas or inventions (other than the Patents) owned,
possessed or used by Licensor as of the Effective Date and during the Term of
this Agreement that is directly related to or used in connection with the
Technology, including all trade secrets and any other technical information
relating to the development, use or sale of Licensed Products.


“Liabilities” has the meaning ascribed to such term in Section 7.1.


“Licensed Product” means any material, product, kit, service, process, procedure
that (i) is covered by at least one Valid Claim, or (ii) contains any of the
chemical compounds set forth in Exhibit A attached hereto and incorporated
herein by reference, or (iii) whose manufacture, use, offer for sale or sale
would constitute, but for the license granted herein, an infringement of any
Valid Claim.


“Licensee” has the meaning ascribed to such term in the preamble.


“Licensee Improvement” has the meaning ascribed to such term in Section 5.4(a).


 
2

--------------------------------------------------------------------------------

 

“Licensor” has the meaning ascribed to such term in the preamble.


“Licensor Improvement” has the meaning ascribed to such term in Section 5.4(b).


“Net Sales” means the gross invoice price for the sale, license, sublicense, or
other transfer (whether by Licensee, any Affiliate, or sublicensee) of Licensed
Products to unrelated current and future third parties, including pharmaceutical
wholesalers, pharmacies, hospitals, or dispensing physicians, less any of the
following charges or expenses (“Deductions”):


(a)           credits or allowances actually given or made for rejection, recall
or return of previously sold Licensed Products;


(b)          any reasonable freight, postage, transportation, insurance, tax, or
government charge, duty or assessment (including any tax such as a value added
or similar tax or charge) levied on the sale, transportation or delivery of
Licensed Products when included on the invoice or other written document for
such transaction and paid by the transferee of the Licensed Product and
collectable by Licensee, its Affiliate or sub-licensee; and


(c)           Licensee’s actual costs incurred in its conduct of pre-clinical
studies, clinical studies and preparation for manufacturing, such costs not to
exceed eight million dollars ($8,000,000).


Net Sales shall not include reasonable quantities delivered solely for research
purposes, clinical trials, or as samples or promotions.


“New Drug Approval” means the approval issued to Licensee or any Affiliate or
sublicensee of Licensee by the competent Regulatory Authority in the Territory
approving the manufacture and commercial sale of a Licensed Product(s) by
Licensee or any Affiliate or sublicensee of Licensee within the Territory.


“New Drug Production” means such time as Licensee or any Affiliate or
sublicensee of Licensee has or is ready under the applicable law of the
Territory to produce a Licensed Product for commercial sale, license, or use.


“New Drug Protection Licensed Period” means a five (5)-year period of time as
permitted by the Regulatory Authority of the PRC in which no drug competitive
with a Licensed Product can be sold in the PRC.


“Patents” means the patent applications, any patents issuing therefrom and
patents listed in Exhibit B hereto and any and all substitutions, extensions,
additions, reissues, re-examinations, renewals, divisionals, continuations,
continuations-in-part whose subject matter is claimed in the parent application,
or supplementary protection certificates owned by or licensed to (with the right
to sublicense) Licensor during the Term directly relating to the Licensed
Products or any Improvements.


“Receiver” has the meaning ascribed to such term in the definition of
“Confidential Information” in this Section 1.


“Regulatory Approval” means all governmental approvals and authorizations
necessary for the manufacture and commercial sale of each Licensed Product in
the Territory or part thereof, including marketing authorization, pricing
approval and pricing reimbursement, as applicable.


“Regulatory Authority” means the State Food and Drug Administration of the
People’s Republic of China or any successor entity as well as the Ministry of
Commerce of the People’s Republic of China and its local counterparts in the
Territory and any other appropriate governmental agency under which a
registration, license, permit or other authorization is required to carryout the
intent of this Agreement.


“Report” has the meaning ascribed to such term in Section 3.1 of this Agreement.


“Security Measures” has the meaning ascribed to such term in Section 8.3 of this
Agreement.


 
3

--------------------------------------------------------------------------------

 

“Technology” means the Patents and Know-How.


“Term” means the period commencing on the Effective Date and terminating as set
forth in Article 9 below.


“Territory” means the People’s Republic of China, Taiwan, Hong Kong and Macau.


“Trademark” means any trademark or service mark registered or otherwise used by
Licensor, including, but not limited to, Licensor’s business name, the Protectan
CBLB612 name and mark and all variations thereof.


“Valid Claim” means a claim of: (i) an issued patent included in the Patents
which has not been declared invalid in a final, unappealable decision of a court
of appropriate jurisdiction, or (ii) a pending patent application included in
the Patents which is being diligently prosecuted by or on behalf of Licensor and
has not been formally terminated or abandoned without issuance of a patent.


“Work Plan” means each “Commercialization Plan” specific to each Licensed
Product setting forth the plan to develop, obtain regulatory approval and sell
such Licensed Product as attached hereto as Exhibit C and as updated from time
to time pursuant to Section 5.1(b).


2.            License.


2.1          License Grant. Subject to the terms of this Agreement, Licensor
hereby grants to Licensee, and Licensee accepts, for itself and its Affiliates,
an exclusive, sublicensable, royalty-bearing right and license under the
Technology to: (i) develop, make, have made, use, offer for sell, sell, and have
sold Licensed Products and Improvements thereto, including co-promotion and
co-marketing; and (ii) apply for and obtain Regulatory Approvals, all as may be
required to manufacture and commercialize Licensed Products for the Field in the
Territory.  It is understood that any issued Patents will be subject to the
license rights granted in this Section 2.


3.            Consideration.


3.1          Royalty Payments.


(a)           Licensee shall pay to Licensor a royalty on Net Sales of ten
percent (10%) for the Term. Notwithstanding the foregoing, in the event that no
Patent issues in the Territory, Licensee shall pay to Licensor a royalty on Net
Sales of five percent (5%).  If at any time a Patent does issue in the Territory
the royalties payable by Licensee shall automatically increase to ten percent
(10%) of Net Sales occurring on or after the date that the Patent issues.


(b)           Licensee and its Affiliates, shall keep complete and accurate
records containing all information required for the computation and verification
of the royalties to be paid hereunder.


(c)           Within twenty (20) days after each calendar quarter beginning on
the date of the first Net Sale, Licensee shall deliver to Licensor a written
report of Net Sales of the Licensed Product for such calendar quarter and a
calculation of the royalties due to Licensor.  Such statement of account
(“Report”) shall show the applicable Net Sales, broken down on a
Licensed-Product-by-Licensed-Product basis and shall itemize allowed
Deductions.  The Report delivered by January 20 of each year shall also show a
summary for the previous year. Payment of royalties due shall accompany each
Report.  If no royalties are due, the Report shall so state and the reasons
therefor.


(d)           All royalties due shall be paid in United States Dollars.  All
royalties due shall be converted (for the purposes of calculation and payment)
into equivalent United States funds at the exchange rate published by The Wall
Street Journal (New York edition) nearest to the last business day of the
reporting period.


(e)           Payment of royalties shall be subject to any restrictions imposed
by the local government.  If foreign exchange is not freely available, Licensor
has the option to accept payment in the currency of the country from which
royalties are due. If a withholding or other tax is imposed on a royalty payment
due, the amount of royalty payable shall be the amount due less the amount of
such tax actually paid, Licensee shall cooperate with Licensor, including by
filing any necessary papers, to allow Licensor to recover any such withheld
royalty pursuant to any tax treaty or other method.


 
4

--------------------------------------------------------------------------------

 

(f)           Licensee shall, upon fifteen (15) days’ written request of
Licensor, permit an independent public accountant selected by Licensor to have
access during ordinary business hours to examine such records as may be
necessary to determine either the accuracy of any Report or the sufficiency of
any royalty payment made under this Agreement.


3.2          Product Development Payments. As partial consideration for the
license grant, as set forth in Section 2.1, by Licensor to Licensee of Know-How
that is developed after the Effective Date by Licensor, Licensee shall pay to
Licensor the following amounts for the purpose of further development of the
Protectan technology:


(a)           $1,000,000.00 within thirty (30) days from the Effective Date.


(b)           $650,000.00 within ninety (90) days following the payment made
pursuant to Section 3.2(a).


3.3          Payment Term.  If any payment due hereunder is not paid when due,
such payment shall be subject to a late charge from the date due until paid
calculated at the rate of one percent (1.0%) per month.  All payments due
hereunder shall be paid in United States Dollars and shall be paid via money
transfer of readily available funds to such account or accounts as Licensor
shall specify from time to time.


3.4          Exceptions.  The Patents and Know-How have not been contained in
the list of prohibited and restricted imported technologies of the People’s
Republic of China.  However, as provided in Articles 16, 17, and 18 of the
Foreign Trade Law of the People’s Republic of China, if the Patents and Know-How
are prohibited from being imported and this Agreement risks becoming invalid,
the parties shall immediately take all actions, including filing documents
required to withdraw any of the applications filed with the Regulatory
Authority.  If the technology and products and processes underlying the licensed
Patents and Know-How may not be imported, Licensor shall assist Licensee to take
the actions necessary to allow such importation and Licensee, at its option and
in good faith, may terminate the Agreement.


4.            Information.

 
4.1          Conveyance of Information.  Promptly after receipt of the payment
set forth in Section 3.2(a) Licensor shall disclose to Licensee the complete
text of, and all other information in its possession or control directly related
to all Patent, including but not limited to, to the extent such information is
available, 1) All related Published papers and Patents of CBLB 612; 2) CBLB 612
lipoprotein synthesis route(in detail) including all the process and scale up of
isolation, purification and lipid modification etc; 3) Physicochemical
properties and Pre-formulation; 4) Mechanism of Action; 5) In vitro and In vivo
efficacy studies( mice and monkey) Including comparative studies with other
marketing drugs( AMD 3100, C-GSF); 6) ADME studies; 7) Safety and Toxicology
assessment; 8) Summary. Within thirty (30) days after the date Licensee is
awarded the New Drug Production status by the Regulatory Authority, Licensor
shall convey to Licensee manufacturing technology and current US clinical data
and related Know-How in Licensor’s possession directly related to the Licensed
Products. Each party shall provide a written report (each such report a “Status
Report”) setting forth the results of any tests, including clinical data,
conducted by such party to the other party (i) on a quarterly basis beginning on
January 1, 2010, and (ii) upon the other party’s reasonable request.  Each
Status Report shall set forth the results of any tests, including clinical data,
collected by the reporting party for the interim time period beginning on the
date of the prior Status Report.


4.2           Assistance. Commencing on the Effective Date, Licensor has the
exclusive right to assist Licensee in connection with Licensee’s submission to
the Regulatory Authority to the extent related to the Licensed Products or
Technology. Licensor will use commercially reasonable efforts to provide
Licensee information and documents in Licensor’s possession and control
(including any certificates regarding Licensor’s legal status) and such other
assistance as reasonably required by Licensee for regulatory purposes in
connection with this Agreement; provided, that in no event shall Licensor be
obligated to incur expenses as a result of providing such assistance and
Licensor shall be reimbursed for actual employee time and costs incurred by
Licensor at the rates set forth in Exhibit D. The rates set forth on Exhibit D
shall be updated by Licensor on a yearly basis.  Notwithstanding the foregoing,
Licensee shall be provided at least one time on-site assistance, free of charge
(except travel expenses).


 
5

--------------------------------------------------------------------------------

 

4.3          Consulting Services and Future Assistance.


(a)           Consulting Services.  Commencing on the Effective Date and in
addition to the assistance provided by Licensor pursuant to Section 4.3, in
connection with Licensee’s development of the Technology, Licensor shall provide
to Licensee such consulting services as the parties may be mutually agreed to
from time to time.  The scope of all such consulting services to be provided by
Licensor shall be evidenced by one or more work orders, which shall be agreed to
by both parties prior to the commencement of such consulting services. Licensor
shall provide such consultation services at the rates set forth in Exhibit D.


(b)           Future Assistance.  Licensor agrees to provide such future
assistance and technical support as Licensee may reasonably request in
connection with Licensee’s development, scale up and commercialization of
Licensed Product. Licensor shall provide such future assistance and technical
support at the rates set forth in Exhibit D.


4.4          Expenses.


(a)           Licensee shall reimburse Licensor for all travel and other
expenses incurred in connection with the performance of services by Licensor
pursuant to Section 4.2 or Section 4.3.  To the extent any travel for the
performance of services pursuant to Section 4.2 or Section 4.3 requires travel
in excess of six (6) hours, Licensee agrees to reimburse Licensor for the cost
of business class accommodations for such travel.


(b)           To the extent Licensor requests Licensee to consult with or
provide other services to Licensor, Licensor shall reimburse Licensee for all
travel and other expenses incurred in connection with the performance of
services by Licensee. To the extent any travel for the performance of services
requires travel in excess of six (6) hours, Licensor agrees to reimburse
Licensee for the cost of business class accommodations for such travel.


4.5          Payment Terms.  Licensor shall invoice Licensee for all services
rendered and expenses incurred pursuant to Sections 4.2, 4.3 and 4.4 on a
monthly basis.  Licensee shall pay such invoice(s) within thirty (30) days of
Licensee’s receipt of such invoice(s).  The payment terms set forth in Section
3.3 shall apply to all payments made pursuant to this Article 4.


5.            Commercialization; Ownership; Improvements; Future Performance.


5.1          Commercialization.


(a)           Licensee shall use its best efforts to develop and commercialize
the Licensed Products in the Territory, including obtaining the New Drug
Approvals, marketing, and entering into any co-marketing, distribution and/or
co-promotion arrangements.  Within thirty (30) days from the Effective Date,
Licensee shall submit a reasonably satisfactory Work Plan to Licensor setting
forth its plan to commercialize the Licensed Products with reasonable timelines.
Licensee shall have sole responsibility for implementing the Work Plan at its
own expense.  The Work Plan shall be attached hereto as Exhibit C, and shall be
amended from time to time pursuant to Section 5.1(b).


(b)           Representatives of Licensor and Licensee shall meet for
informational purposes at least on a semi-annual basis to review the progress of
the Work Plan.  Licensee shall provide an updated Work Plan to Licensor after
each such informational meeting.


5.2          Manufacturing.  Licensee and its Affiliates have sole
responsibility for manufacturing Licensed Products or having Licensed Products
manufactured for it by a third party manufacturer in the Territory and the Field
approved by Licensor in its sole discretion.  Licensee will manufacture the
Licensed Products according to the specifications set forth in Exhibit A-1. The
Exhibit A-1 shall be amended from time to time by Licensee in its sole
discretion.
 
 
6

--------------------------------------------------------------------------------

 

5.3          Ownership.  Licensor shall remain the owner of the Patents and
Know-How.


5.4          Improvements.


(a)           Licensee Improvements.  All Improvements and related intellectual
property that come into existence during the Term, including any clinical data
and documentation, and which relate to or are derived from work done by or for
Licensee or any Affiliate or sublicensee of Licensee without any contribution by
Licensor or any of its Affiliates, contractors, or agents (each, a “Licensee
Improvement”), shall be deemed the property of Licensee and shall be free from
the interference of Licensor.  Licensee, on behalf of itself and any applicable
Affiliate or sublicensee, hereby grants Licensor an irrevocable, non-exclusive,
sublicensable, fully paid license in all areas of the world outside of the
Territory to develop, make, have made, use, offer for sale, sell and have sold
the Licensee Improvements.


(b)           Licensor Improvements.  All Improvements and related intellectual
property that come into existence during the Term, including any clinical data
and documentation, and which relate to or are derived from work done by or for
Licensor or any Affiliate or sublicensee of Licensor without any contribution by
Licensee or any of its Affiliates, contractors, or agents (each, a “Licensor
Improvement”), shall be deemed the property of Licensor and shall be free from
the interference of Licensee.  Licensor, on behalf of itself and any applicable
Affiliate hereby grants Licensee an exclusive, sublicensable, fully paid license
in the Territory to develop, make, have made, use, offer for sale, sell and have
sold the Licensor Improvements.


(c)           Joint Improvements/Inventions.  All Improvements, inventions,
know-how and related intellectual property that come into existence during the
Term, including any clinical data and documentation, which relate to or are
derived from work done by or for Licensee or any Affiliate or sublicensee
jointly with Licensor (i.e., with a contribution by Licensor or any of its
respective Affiliates, contractors, or agents) shall be deemed the joint
property of Licensor and Licensee, both Licensor and Licensee can use it free.


5.5          Clinical Data.  Licensee, on behalf of itself and any applicable
Affiliate or sublicensee, hereby grants to Licensor an irrevocable,
non-exclusive right to use the clinical data related to the Technology owned by
Licensee in connection with obtaining FDA or other similar government approvals
of current or future products. Licensor, on behalf of itself and any applicable
Affiliate or any third party licensed by licensor, hereby grants to Licensee an
irrevocable, non-exclusive right to use the clinical data related to the
Technology owned by Licensor in connection with obtaining Regulatory Authority
approvals of current or future products.


5.6          Site Inspection and Monitoring.  Upon the delivery of five (5)
days’ prior written notice, Licensor shall have the right to visit the
facilities of Licensee for the purposes of meeting with Licensee’s
representatives, and inspecting the clinical trials, research and development
efforts, and sales and distribution of the Licensed Products.


5.7          Right to Negotiate. If at any time during the one (1) year period
after the first commercial sale of any Licensed Product Licensee: (i) believes
it has achieved significant progress and results in its commercialization of
Licensed Products and a return to Licensor, and (ii) desires to negotiate for
the right to expand its license rights granted hereunder beyond the Territory,
Licensee shall so inform Licensor, and the parties will negotiate in good faith
for up to thirty (30) days thereafter about such expansion.  


6.            Representations and Warranties.


6.1          Representations and Warranties of Licensor. Licensor represents and
warrants that it is duly organized, validly existing and in good standing under
the laws of the state of Delaware; that it has full corporate power and
authority to enter into and deliver this Agreement and to carry out its
provisions; that there are no outstanding agreements, assignments or
encumbrances in existence that are inconsistent with the provisions of this
Agreement; that it is the lawful owner or licensee of the Technology and
therefore has the right to grant the rights granted by it herein; that the
compound descriptions related to the Technology and provided to Licensee are the
same as those compound descriptions used by Licensor in its own research
activities; that to Licensor’s knowledge the Patent and Know-How has actual
effect; and; that it has not licensed and will not license the Patent and
Know-How to any third party in the Territory.
 
 
7

--------------------------------------------------------------------------------

 
 
6.2          Representations and Warranties of Licensee. Licensee represents and
warrants that it is duly organized, validly existing and in good standing under
the laws of People’s Republic of China; that it has full corporate power and
authority to enter into and deliver this Agreement and to carry out its
provisions; that there are no outstanding agreements, assignments or
encumbrances in existence that are inconsistent with the provisions of this
Agreement; that it is duly authorized to execute and deliver this Agreement and
to perform its obligations hereunder; and that the execution, delivery, and
performance of this Agreement by it does not require the consent, approval, or
authorization of (except that this Agreement is required under the Law of the
People’s Republic of China to be registered with the Ministry of Commerce of the
People’s Republic of China or its local counterpart) any governmental agency or
Regulatory Authority.


7.            Indemnification.


7.1          Indemnification by Licensee.  Licensee shall indemnify and hold
Licensor and its Affiliates, directors, officers, employees and agents
(collectively, “Indemnitees”) harmless from and against any and all liabilities,
actions, suits, claims, demands, prosecutions, damages, costs, expenses or money
judgments finally awarded (including reasonable legal fees, whether incurred as
the result of a third party claim or a claim to enforce this provision)
(collectively, “Liabilities”) incurred by or instituted or rendered against any
Indemnitee arising out of or in connection with: (i) any act or omission of
Licensee, any of its Affiliates, or any sublicensee (including any direct or
indirect exercise of Licensee’s rights hereunder) or Licensee's material breach
of this Agreement, except to the extent such third party claims arise out of the
gross negligence or willful misconduct of an Indemnitee and provided that
Licensor gives Licensee notice in writing of any such claim or lawsuit within
thirty (30) days of the date Indemnitee is first notified in writing of such
claim or lawsuit, provided, however, that the failure of Indemnitee to give such
prompt written notice shall not affect the liability of Licensee, except to the
extent that the rights of Licensee to defend itself or to cure or mitigate any
Liabilities are actually prejudiced thereby.  In any such claim or lawsuit:


(a)           Licensor will cooperate in the defense by providing access to
witnesses and evidence available to it. Licensor has the right to participate,
at its expense, in any defense to the extent that in its reasonable judgment
Licensor may be prejudiced by Licensee's sole defense thereof;


(b)           With respect to this Agreement, Licensor shall not settle, offer
to settle or admit liability in any claim or suit in which Licensor intends to
seek indemnification by Licensee without the written consent of a duly
authorized officer of Licensee;


(c)           Licensee shall not settle or otherwise compromise any such lawsuit
or claim without the prior written consent of Licensor if such settlement or
compromise would require any monetary compensation from, or adversely affect any
interest or right of, any Indemnitee; and


(d)           Licensee shall use the rights licensed hereunder from Licensor in
accordance with terms and conditions hereof. If Licensee is accused of
infringement by a third party, Licensee shall notify Licensor immediately, and,
at Licensor’s expense, Licensor shall cooperate with Licensee to remove the
obstacles.


7.2          Indemnification by Licensor.  Licensor shall indemnify and hold
Licensee and its Affiliates, directors, officers, employees and agents
(collectively, “Indemnitees”) harmless from and against any and all liabilities,
actions, suits, claims, demands, prosecutions, damages, costs, expenses or money
judgments finally awarded (including reasonable legal fees, whether incurred as
the result of a third party claim or a claim to enforce this provision)
(collectively, “Liabilities”) incurred by or instituted or rendered against any
Indemnitee arising out of or in connection with: (i) any act or omission of
Licensor, any of its Affiliates or Licensor's material breach of this Agreement,
except to the extent such third party claims arise out of the gross negligence
or willful misconduct of an Indemnitee and provided that Licensee gives Licensor
notice in writing of any such claim or lawsuit within thirty (30) days of the
date Indemnitee is first notified in writing of such claim or lawsuit, provided,
however, that the failure of Indemnitee to give such prompt written notice shall
not affect the liability of Licensor, except to the extent that the rights of
Licensor to defend itself or to cure or mitigate any Liabilities are actually
prejudiced thereby.
 
 
8

--------------------------------------------------------------------------------

 
 
7.3          Reportable Occurrences. Each party shall advise the other promptly
of any occurrence which is reported or reportable by it to any Regulatory
Authority relating in any way to the subject matter of this Agreement, including
any Licensed Product(s).


7.4          Limitation.  EXCEPT FOR THE EXPRESS WARRANTIES IN THIS ARTICLE 7,
NEITHER PARTY MAKES, AND EACH PARTY SPECIFICALLY DISCLAIMS, ANY WARRANTIES,
EXPRESS OR IMPLIED, IN FACT OR BY OPERATION OF LAW, STATUTORY OR OTHERWISE,
INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, EFFICACY, AND NON-INFRINGEMENT. EXCEPT FOR VIOLATIONS OF ARTICLE  8 AND
AMOUNTS FINALLY AWARDED FOR INDEMNIFICATION FOR THIRD PARTY CLAIMS UNDER THIS
SECTION 7, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR TO ANY THIRD
PARTY FOR ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING
LOST OR ANTICIPATED PROFITS RELATING TO THE SAME) ARISING FROM ANY CLAIM
RELATING TO THIS AGREEMENT, WHETHER SUCH CLAIM IS BASED ON CONTRACT, TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE, EVEN IF AN AUTHORIZED REPRESENTATIVE OF
SUCH PARTY IS ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF SAME.


8.            Confidentiality and Non-Disclosure.


8.1          Nondisclosure. Receiver shall not use or disclose any Confidential
Information without the prior written consent of Discloser. This obligation will
continue for a period of five (5) years after termination of this Agreement or
expiration of the Term, whichever is earlier.


8.2          Confidentiality. Receiver shall restrict dissemination of
Confidential Information to those of its employees, directors, professional
advisors, contractors, agents and sublicensees (if any) who have an actual need
to know, have a legal obligation to protect the confidentiality of such
Confidential Information, and in the case of Licensee as Receiver, have
completed the training required by Section 8.4. All Confidential Information
shall remain the sole property of Discloser and Receiver shall obtain no right
of any kind to the Confidential Information disclosed, except as granted under
this Agreement.


8.3          Confidentiality and Security Procedures.  Receiver shall prepare
and deliver a certificate to Discloser prior to Receiver obtaining any
Confidential Information from Discloser, executed by its officer under penalty
of perjury, setting forth the confidentiality procedures (“Confidentiality
Procedures”) and security measures (“Security Measures”) Receiver will take to
protect the Confidential Information.


(a)           Confidentiality Procedures shall include the following: (i)
limiting the dissemination of Confidential Information to those on a
need-to-know basis, (ii) using proprietary marking on all Confidential
Information in tangible form; (iii) use of contractual protections with
employees, contractors, agents, and sublicensees (if any) and other third
parties; (iv) obtaining acknowledgements from employees that they understand
certain information is confidential and may not be disclosed; (vi) using
computer passwords and lock-out devices; and (vi) storing Confidential
Information in secure areas on Receiver’s computer network.


(b)           Security Measures shall include the following: (i) locks on all
doors to the facility; (ii) use of badges for employees; (iii) exclusion of the
general public from the facility; (iv) shredding of sensitive documents; and (v)
exclusion of visitors from areas where Confidential Information is kept.


8.4          Training of Employees.  Within thirty (30) days from the Effective
Date, Licensee shall conduct a training session for all employees to educate
such employees on the need to keep Confidential Information secret.


8.5          Restriction Exemption. Nothing contained in this Article 8 shall be
construed to restrict Receiver from using or disclosing Confidential Information
solely to the extent and solely as required: (a) for regulatory, tax or customs
reasons; (b) for audit purposes; (c) by court order or other governmental order
or request; or (d) to perform acts permitted by this Agreement, including (i)
disclosure by Receiver to third parties undertaking feasibility and evaluation
studies, clinical trials and the like on behalf of Receiver, so long as such
third parties are under a legal obligation to Receiver to protect the
confidentiality of such Confidential Information, or (ii) disclosure by Receiver
in connection with the marketing and commercial sale of Licensed Products, to
the extent required by law.
 
 
9

--------------------------------------------------------------------------------

 
 
9.            Term and Termination.


9.1          Term. Unless otherwise terminated under this Section 9, this
Agreement shall continue in effect for a period of twenty (20) years, except
that the license rights with respect to any patent within the Patents shall
expire on the expiration date of such patent.


9.2          Termination For Breach.


(a)           Either party may terminate this Agreement by giving the other
party prior written notice of not less than thirty (30) days in the case of a
monetary breach and of not less than ninety (90) days if the other party commits
a non-monetary material breach of this Agreement, and such party fails to cure
such breach during such thirty (30) or ninety (90) day period, as applicable.


(b)           In the case of a non-monetary breach, the cure period may be
extended for such longer period as may reasonably be necessary, in the
non-breaching party’s sole judgment, if cure is not reasonably possible within
the initial ninety (90) day period, provided the breaching party continues its
diligent efforts to cure such breach. No such cancellation and termination shall
release the breaching party from any obligations hereunder incurred prior
thereto. The breaching party should pay the other party such party’s actual
damages. If this Agreement is terminated for Licensee's material breach,
Licensor shall be entitled to all funds previously paid by Licensee, together
with all studies, information, data, and Improvements generated by Licensee in
whole or in part in connection with this Agreement.  Licensee shall immediately
cease using the Patents and Know-How and shall immediately cease selling,
licensing or transferring the Licensed Products. The parties acknowledge that a
violation of this provision would cause irreparable harm to Licensor for which
an award of damages may be inadequate compensation.  Accordingly, Licensor may
enjoin Licensee from any and all acts in violation of this provision or its
intellectual property rights and Licensee hereby consents to the entry of an
injunction by any court of competent jurisdiction enjoining any breach or
threatened breach of such provision or Licensor’s intellectual property rights,
in addition to any other relief Licensor may be entitled to.  If this Agreement
is terminated for Licensor's material breach, (i) Licensee shall not be liable
for payments not yet due and payable under Article 3 hereof, (ii) Licensor shall
return all payment which Licensee has paid, provided that in no event shall
Licensor’s liability under this Agreement exceed the total amount of all
payments actually received by Licensor from Licensee, and (iii) Licensee shall
be entitled to hold all studies, information, data, and Improvements presented
by Licensor in whole or in part in connection with this Agreement.


9.3          Termination Due to Cease of Business Operations.


(a)           Licensor may terminate this Agreement on thirty (30) days’ notice
if Licensee suspends or unreasonably delays development of Licensed Products,
ceases to conduct business, dissolves, or has a receiver or administrator
appointed over its business or all of its assets, or is, or becomes,
bankrupt.  For purposes of this Agreement, suspending or unreasonably delaying
development of the Licensed Products shall include: (i) terminating or
withdrawing any application for New Drug Approval with a Regulatory Authority,
(ii) termination of any principal manager, director or other Licensor’s
executive responsible for any Licensed Product without replacing the individual
within thirty (30) days; and (iii) terminating or substantially reducing funding
for the development of Licensed Products.


9.4          Return/Destroy Information Upon Termination. If this Agreement is
terminated under Section 3.1(e), Section 9.2, Section 9.3 or Section 13, subject
to the other terms of this Agreement, Licensee shall within five (5) days return
to Licensor (or destroy if Licensor requests) all information, data (including
clinical data) relating to the Patents or any Licensed Products.


9.5          Termination of this Agreement shall be without prejudice to any
rights of either party against the other which may have accrued up to the date
such termination becomes effective.


 
10

--------------------------------------------------------------------------------

 
 
9.6           All obligations and causes of action accruing to either party
under this Agreement shall survive expiration or termination of this Agreement
for any reason.


10.          Infringement of Patents.


10.1        Infringement by Third Party.  In the event of an actual or suspected
infringement of a Patent by a third party, the following shall apply:


(a)           Notice.  Each party shall give the other written notice if one of
them becomes aware of any infringement by a third party of any Patent. Upon
notice of any such infringement, the parties shall promptly consult with one
another with a view toward reaching agreement on a course of action to be
pursued.


(b)           Licensee’s Right to Bring Infringement Action.  If a third party
infringes any Patent in the Territory, Licensee has the first right, but not the
obligation, to institute and prosecute an action or proceeding to abate such
infringement and to resolve such matter by settlement or otherwise.


(i)           Licensee shall notify Licensor of its intention to bring an action
or proceeding prior to filing the same and in sufficient time to allow Licensor
the opportunity to discuss with Licensee the choice of counsel for such matter.
Licensee shall keep Licensor timely informed of material developments in the
prosecution or settlement of such action or proceeding. Licensee shall be
responsible for all fees and expenses of any action or proceeding against
infringers which Licensee initiates. Licensor shall cooperate fully at
Licensee’s expense by joining as a party plaintiff if reasonably requested to do
so by Licensee or if required to do so by law to maintain such action or
proceeding and by executing and making available such documents as Licensee may
reasonably request. Licensor may be represented by counsel in any such legal
proceedings, at Licensor's own expense.  In any such action or proceeding
Licensee shall not settle or otherwise compromise right or interest of Licensor
in any Patent, e.g., agree to reduce the scope of any Valid Claim, without the
prior written consent of Licensor.


(ii)           If Licensee elects not to exercise such first right, Licensor
shall  have the right, at its discretion, to institute and prosecute an action
or proceeding to abate such infringement and to resolve such matter by
settlement or otherwise. Licensee shall cooperate fully by joining as a party
plaintiff if reasonably requested to do so by Licensor or if required to do so
by law to maintain such action and by executing and making available such
documents as Licensor may reasonably request. Licensee may be represented by
counsel in any such action, at its own expense.


(c)           Licensee’s Use of Proceeds.  All amounts of every kind and nature
recovered from an action or proceeding of infringement brought by Licensee shall
be used first to reimburse each party, on a pro rata basis, for its documented
and actual costs of expenses in such effort, including attorneys' fees, expert
fees and all other related expenses, and the balance shall thereafter be
considered Net Sales under this Agreement and subject to royalty payments under
Section 3.


(d)           Licensor's Use of Proceeds.  All amounts of every kind and nature
recovered from an action or proceeding of infringement brought by Licensor shall
be used first to reimburse each party, on a pro rata basis, for its documented
and actual costs of expenses in such effort, including attorneys' fees, expert
fees and all other related expenses, and the balance shall belong to Licensor.


10.2        Infringement of Third Party Rights.


(a)           If Licensor, its Affiliates, Licensee, its Affiliates,
sublicensees, distributors or other customers are sued or threatened with suit
in the Territory by a third party alleging infringement of patents or other
intellectual property rights that are alleged to cover the manufacture, use,
sale, offer for sale, import, export or distribution of one or more Licensed
Products, Licensor or Licensee, whichever is relevant, will promptly notify the
other in writing and provide a copy of the lawsuit or claim. Licensor shall
control the defense and at its expense in any such claim or suit, subject to the
following paragraph (b). If Licensee is required to pay a royalty or other
amount to a third party to be permitted to manufacture, use, sell, import,
export or distribute one or more Licensed Products in the Territory as a result
of a final judgment or settlement, the amounts due pursuant to such royalty
shall be deductible by Licensee from the royalties payable and accruing to
Licensor; however, total deductions may not exceed fifty percent (50%) of
royalties otherwise due.

 
11

--------------------------------------------------------------------------------

 


 (b)           Licensee shall fully cooperate with Licensor in the defense of
any such action at Licensor’s expense. Licensee has the right to settle any such
suit, including the right to grant one or more sublicenses, with Licensor’s
prior written approval, which approval shall not unreasonably be withheld,
provided that Licensor shall not have the right to surrender, limit, or
adversely affect any rights to the Patents or to the Know-How.


11.           Patent Prosecution and Maintenance; Patent Costs; Patent Term
Extension.


11.1          Prosecution and Maintenance.  Licensor shall be solely responsible
for the preparation, filing, prosecution and maintenance of the Patents in
Licensor's name, including oppositions and interferences. Licensor and Licensee
shall consult and cooperate with each other, and Licensor shall keep Licensee
reasonably informed with respect to the prosecution and maintenance of the
Patents hereunder.  As requested from time to time by Licensee, Licensor will
provide Licensee with copies of all material documents received or prepared by
Licensor in the prosecution and maintenance of the Patents.


11.2          Patent Extensions.  Licensor shall be solely responsible for
deciding whether to obtain patent term extensions under the provisions of 35 USC
Section 156 for any U.S. Patent and for non-U.S. Patents under similar
provisions of law of other countries involving a Licensed Product that has
obtained Regulatory Approval.


11.3          Patent Costs. Licensor shall notify Licensee each time a Patent is
available to be nationalized in the Territory.  Within twenty (20) business days
of Licensee’s receipt of such notice, Licensee shall reply to Licensor in
writing stating which countries within the Territory Licensee agrees to
nationalize such Patent in.  Licensee shall reimburse Licensor for costs
incurred after the Effective Date of nationalizing and maintaining the Patents
in Hong Kong, Taiwan and Macau.  Licensor shall invoice Licensee for all such
costs as such costs are incurred.  Licensee shall pay such invoice(s) within
thirty (30) days of Licensee’s receipt of such invoice(s).  The payment terms
set forth in Section 3.3 shall apply to all payments made pursuant to this
Section 11.3.  If any payment due pursuant to this Section 3.3 is not paid
within six (6)-months of the date on which Licensee received the first invoice
for such cost, the license granted pursuant to Section 2.1 shall automatically
terminate with respect to Patent(s) and the country(ies) to which the late
payment relates.


12.           Trademark.  Licensee may use the Trademark in connection with any
marketing, advertising and promotional material approved in writing by Licensor
prior to use by Licensor.  The Trademark shall be owned by Licensor, and
Licensee has no claims or rights in or to the Trademark. In the event Licensee
intends to use the Trademark, the parties shall work together to engage a
qualified trademark agent, at Licensee’s expense to register the Trademark in
the People’s Republic of China and carry out other activities related to the
registration and protection of the Trademark in the Territory. Upon expiration
or termination of this Agreement for any reason, Licensee will immediately cease
all use of the Trademark and shall cause any sublicensee or Affiliate of
Licensee using the Trademark to immediately cease all use of the Trademark and,
at Licensee’s election, either destroy or deliver to Licensor all materials in
Licensee’s control or possession which bear such Trademark.  All goodwill and
other rights accruing from any use of the Trademark belong to Licensor, and
Licensee shall take all actions requested by Licensor to ensure such rights are
maintained and preserved for Licensor.  Licensee shall not take any action,
including attempting to register any mark or commercial symbol which might be
considered confusingly similar to the Trademark, or which shall decrease the
scope of or otherwise affect Licensor’s rights in the Trademark.  This Section
12 shall survive any termination or expiration of this Agreement.  The foregoing
shall not prevent Licensee from adopting a new trademark for the Licensed
Products, but such new trademark shall not be confusingly similar to the
Trademark or otherwise decrease the scope of or otherwise affect Licensor’s
rights in such Trademark.


13.           Quality Control.  To continue to use the Trademark, all Licensed
Products shall be of at least standard quality and shall meet or exceed any and
all governmental and industry standards, regulations, guidelines regarding such
products. Licensor has the right to inspect any manufacturing facility and/or
Licensed Product at any time upon five (5) business days’ notice for compliance
with this Section 13. Licensee will present and promote the Licensed Products
fairly and in compliance with all federal, state and local laws, regulations and
ordinances in the Territory.

 
12

--------------------------------------------------------------------------------

 


14.           Miscellaneous.


14.1         Force Majeure.  If the performance by a party of any of its
obligations under this Agreement shall be prevented by circumstances beyond its
reasonable control that could not have been avoided by the exercise of
reasonable diligence, then such party shall be excused from the performance of
that obligation for the duration of the event. The affected party shall promptly
notify the other party in writing should such circumstances arise, give an
indication of the likely extent and duration thereof, and shall use commercially
reasonable efforts to resume performance of its obligations as soon as
practicable. However, nor force majeure event shall reduce or delay the
obligation of timely payment.


14.2         Notices.  Any notice required to be given or made under this
Agreement by one of the parties to the other shall be deemed to have been given
upon: (a) receipt if sent by certified or registered mail, postage prepaid,
return receipt requested; (b) delivery if sent by a courier service that
confirms delivery in writing; (c) the date of personal delivery; or (d) the date
sent by facsimile, with a confirmation copy sent via international courier, in
each case to the address indicated below, or to such other address as the
addressee has last furnished in writing to the addressor in compliance with this
Section 14.2.


If to Licensor:
      Cleveland BioLabs, Inc.
Attn: Michael Fonstein, Ph.D., President and CEO
73 High Street
Buffalo, NY 14213
Fax: +1 (716) 849-6820
Phone: +1 (716) 849-6810
Email: Michael@cbiolabs.com


If to Licensee:


      Zhejiang Hisun Pharmaceutical Co., Ltd.
      Attn: Bai Hua, President and CEO
      46 Waisha Road Jiaojiang Taizhou Zhejiang
      Fax: 0086-576-88827887
Phone: 0086-576-88827978
Email: office@hisunpharm.com


14.3        Adjudication of Disputes.


(a)           Governing Law/Jurisdiction.  The agreement shall be governed by
and interpreted in accordance with the substantive laws of Singapore. Courts
within Singapore will have jurisdiction over all disputes between the parties
arising out of or relating to this Agreement. The parties consent to and agree
to submit to the jurisdiction of such courts.  Each of the parties waives, and
agrees not to assert in any such dispute, to the fullest extent permitted by
applicable law, any claim that: (a) such party is not personally subject to the
jurisdiction of such courts; (b) such party and such party’s property is immune
from any legal process issued by such courts; or (c) any litigation commenced in
such courts is brought in an inconvenient forum.


(b)           Negotiation.  In the event of any controversy or claim arising out
or relating to this Agreement, including those concerning its validity,
existence, interpretation, execution or rescission/termination (a “Dispute”),
the parties shall first attempt to settle it amicably by negotiation.


(c)           Hague Convention.  The parties hereby consent to service of
process in any Dispute that is in accordance with the Hague Convention on the
Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial
Matters.  Notwithstanding the foregoing, Discloser has the unrestricted right at
any time to seek a court injunction or similar relief prohibiting Receiver from
making unauthorized disclosure or use of Discloser’s Confidential Information.
The prevailing party in any dispute shall be entitled to recover its reasonable
attorneys fees and costs.

 
13

--------------------------------------------------------------------------------

 

14.4           Entire Agreement.  This Agreement and the attached Exhibits
contain the entire understanding of the parties with respect to the subject
matter hereof. All express or implied agreements and understandings, either oral
or written, heretofore made are expressly merged in and made a part of this
Agreement. This Agreement may be amended, or any term hereof modified, only by a
written instrument duly executed by the parties hereto.


14.5           Counterparts.  This Agreement may be executed in two or more
counterparts, any of which may be executed and delivered via facsimile or other
electronic delivery, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


14.6           Severability/Headings.  If any provision of this Agreement is
deemed unenforceable, the remainder of the Agreement will not be affected and,
if appropriate, the parties will attempt to replace the unenforceable provision
with a new provision that, to the extent possible, reflects the parties’
original intent. The captions and headings used in this Agreement are for
reference only and are not to be construed in any way as terms or used to
interpret the provisions of this Agreement.


14.7           Assignment.  Neither party may without written approval of the
other assign this Agreement or transfer its interest or any part thereof under
this Agreement to any third party except that (i) either party may assign this
Agreement without consent to a third party that acquires all or substantially
all of the business to which this Agreement pertains, or, (ii) either party may
assign this Agreement in whole or part to any Affiliate or sublicensee of that
party and the assigning party shall and hereby guarantees the performance by
such Affiliates and sublicensees.


14.8           Independent Contractor.  It is understood that both parties
hereto are independent contractors and engage in the operation of their own
respective businesses and neither party hereto is to be considered the agent of
the other party for any purpose whatsoever and neither party has any authority
to enter into any contract or assume any obligation for the other party or to
make any warranty or representation on behalf of the other party. Each party
shall be fully responsible for its own employees, servants and agents, and the
employees, servants and agents of one party shall not be deemed to be employees,
servants and agents of the other party for any purpose whatsoever.


14.9           Publicity.  Within two (2) days following the Effective Date both
parties shall agree to and approve a form of press release or other public
announcement concerning the execution of this Agreement to be released by
both Licensor and Licensee.


14.10         Expenses. Each party shall bear its own expenses in connection
with the preparation and negotiation of this Agreement.


14.11         Licensee Clinical Studies and New Drug Administrative Protection. 
Licensee's clinical trials and New Drug Administrative Protection application
will be managed with the help of the People’s Republic of China’s National
Engineering Research Center for the Development of New Drugs.

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.


Cleveland BioLabs,
Inc.                                                                 


By:
/s/ Michael Fonstein
   
Name: Michael Fonstein, Ph.D.
Title: President and CEO



Zhejiang Hisun Pharmaceutical Co.,
Ltd.:                                                                                                                     


By:
/s/ Bai Hua
   
Name: Bai Hua
Title: President and CEO

 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


CHEMICAL STRUCTURE OF LICENSED PRODUCT


To be provided in accordance with Section 4.1.
 
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1


LICENSED PRODUCT SPECIFICATIONS


To be provided in accordance with Section 4.1.
 
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


PATENTS


Application Name
 
Priority Date
 
Application # / country ID
 
Country
 
Status
                  
Methods of Protecting Against Apoptosis Using Lipopeptides
 
June 13, 2005
 
200680029336.4
 
China
 
pending
                 
Methods of Protecting Against Apoptosis Using Lipopeptides
 
June 13, 2005
 
09100988.5
 
Hong Kong
 
pending
                 
Method of Increasing Hematopoietic Stem Cells1
 
January 9, 2007
 
PCT/US2008/50644
 
PCT
 
pending

 

--------------------------------------------------------------------------------

1 When such patent application enters into the nationalization phase, Licensor
shall nationalize such application in the Territory, subject to Section 11.3 of
the Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


WORK PLAN


[To be provided by Licensee within thirty (30) days of the Effective Date.]


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


LICENSOR CONSULTING RATES


Title
 
Hourly
Rate (USD)
 
CSO, Inventor
  $ 225  
CEO
  $ 220  
COO
  $ 200  
CMO
  $ 200  
Project Leader - CBLB612
  $ 190  
Sr. Toxicologist
  $ 150  
Sr. VP - Drug Development
  $ 150  
Director of Chemistry
  $ 140  
Director of CMC
  $ 140  
Director of Regulatory Affairs*
  $ 275  



* Consultant Rate
 

 
 

--------------------------------------------------------------------------------

 